Response to Amendment
	The amendment filed 8/24/2021 has been entered. 

ALLOWANCE
Claims 1-2, 4-7, 9-10, 12-15, and 17 are allowed.
The following is an examiner's statement of reasons for allowance: 
The prior art taken as a whole does not show nor suggest a lighting device comprising at least one lighting arrangement, wherein the at least one lighting arrangement includes: a light source configured for emitting light; a first reflector having a parabolic shape or an at least partially spherical shape and defining a light collimation space and configured for collimating a first portion of the light, which is emitted by the light source into the light collimation space, around a main light emission direction; and a second reflector arranged within the light collimation space opposite to the light source and configured for reflecting a second portion of the light emitted by the light source back towards the light source for being diffusely reflected from the light source, wherein the second reflector is arranged on a light emission axis, which is aligned with the main light emission direction, and wherein the second reflector has rotational symmetry around the light emission axis; wherein the light source is supported by a mounting structure, which is arranged outside the light collimation space, wherein the light source is located in an opening of the first reflector, and wherein the light source is located substantially at a position where the light emission axis would intersect with the parabolic shape or with the at least partially spherical shape of the first reflector in the absence of the opening in the first reflector; and wherein the lighting device is an exterior aircraft lighting device or an interior aircraft lighting device as specifically called for in the claimed combinations.

However, Huang, does not include the second reflector for reflecting the second portion of the light emitted by the light source back towards the light source for being diffusely reflected from the light source, and wherein the second reflector has rotational symmetry around the light emission axis as required by the claim and there is no motivation absent the applicant’s own disclosure, to modify the Huang reference in the manner required by the claims without rendering Huang inoperable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lin (US 8,919,978) and Leung et al. (US 2007/0297179) disclose a similar reflector arrangement.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENG B SONG whose telephone number is (571)272-9402.  The examiner can normally be reached on Monday-Friday: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/ZHENG SONG/Primary Examiner, Art Unit 2875